 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act and they accordingly were included in the unit. The Em-ployer did not request review of the Decision and the Petitioner wascertified as exclusive representative of the employees in the unit de-scribed above.On September 2, 1965, the Regional Director issued a complaintalleging a violation of Section 8(a) (3) arising out of the dischargeof one of the Employer's sergeants.' The Employer defended on theground that the sergeant admittedly discharged for union activity,was a supervisor rather than an employee under the Act. The hear-ing before the Trial Examiner was conducted on December 10 and 11,1964, and the petition herein was filed on January 15, 1965.At thehearing in this proceeding, the Employer introduced in evidence thetranscript of testimony in the unfair labor practice proceeding forthe purpose of showing the duties and responsibilities of shift super-visors.It thus appears that both cases present the issue of the super-visory status of guard sergeants.On March 10, 1965, Trial Examiner William E. Spencer issued hisDecision in Case No. 28-CA-1091 in which he found that shift super-visors or sergeants, such as the Charging Party involved therein,were not supervisors as defined in the Act.As of this date, we areadopting the carefully considered conclusions of Trial ExaminerSpencer in that case which are set forth in detail in his Decision.'And upon consideration of the entire record in this case, we havereached the conclusion, consistent with that arrived at in the unfairlabor practice proceeding, that shift supervisors or sergeants are notsupervisors as defined in the Act and should not be excluded fromthe certified unit.We shall accordingly deny the Petition for Clarifi-cation and Amendment of Certification.[The Board denied the petition for unit clarification.]2 Case No. 28-CA-10913Security Guard Service,Inc.,154 NLRB 8.RCA Communications,Inc.andOperating Engineers Local UnionNo. 3 International Union of Operating Engineers,AFL-CIO,Petitioner.Case No. ?0-RC-6313. July 27,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer William F.Roche.The Hearing Officer's rulings made at the hearing are free154 NLRB No. 2. RCA COMMUNICATIONS, INC.35from prejudicial error and are hereby affirmed.Thereafter, the Em-ployer, the Petitioner, and the Intervenor' filed briefs with the Na-tional Labor Relations Board.Upon the entire record in this case, the Board finds :1.The Employer is a Delaware corporation having its principaloffice in New York City, with facilities in various States of the UnitedStates of America and in foreign countries.During the past 12months the Employer furnished sales or services to customers outsidethe State of New York exceeding $50,000 in value.During the pastcalendar year, the Employer purchased goods and services from out-side the State of New York exceeding $50,000 in value.And duringthe same period the Employer, at its operation in Guam, providedservices to national defense agencies of the United States Governmentvalued in excess of $400,000. It is clear from the above, and the Em-ployer admits, that the Employer's general operations bring it withinthe commerce definition of the Act and within the Board's discretion-ary standards for the assertion of jurisdiction.The Employer, however, contends that the Board does not havejurisdiction over its specific operations in Guam.Although conced-ing that Guam has the same governmental status as the Virgin Islands,over which the Board has determined that it would assert jurisdic-tion,2 the Employer asserts that because the Organic Act establishingthe government of Guam 3 provides that no law subsequently enactedby the Congress shall have force or effect in Guam unless madespecifically applicable "to Guam by name or by reference to 'posses-sion"' Guam cannot be regarded as a "territory" within the meaningof that term as used in the Labor Management Relations Act.We donot agree.Section 1421(a) of the same Organic Act states that "Guam isdeclared to be an unincorporated territory of the United States."Thus, Congress has expressly declared Guam an "unincorporated terri-tory," a declaration we are not permitted to ignore. In prior cases wehave held that no distinction can be drawn between "incorporated" and"unincorporated" territories for the purpose of determining our juris-diction, and accordingly have asserted jurisdiction over territories,both incorporated and unincorporated."The Organic Act in section 1421c(b) further provides that a. com-mission be established to make a report within 1 year after August 1,1950, as to which statutes are applicable and which are not applicableto Guam. On July 31, 1951, the commission rendered its report.'' The ACA (AmericanCommunicationsAssociation)intervened on the basis of a show-ing of interest.2 Caribe Lumber and TradingCorporation,148 NLRB 277.3 48 U S C. sec.1421et seq.4Ronrico Corporation,53 NLRB 1137, 1141-1142.5H. Doe. 212,82d Cong 1st sess 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmong the statutes which the commission indicated should remainapplicable to Guam was the Labor Management Relations Act of 1947.In the absence of any indication of congressional disagreement withthe findings of the commission, we think it reasonable to assume thatCongress acquiesced in the commission's finding that the Labor Man-agement Relations Act was applicable to Guam.Finally, we think that Section 14(c) (1) and (2) of our Act reflectsCongress' intent to include Guam within the coverage of the Act.Section 14(c) (2) specifically names Guam as a "territory," and thisin our view unmistakably clarifies any ambiguity that might haveotherwise existed as to its status under this Act.Plainly it would havebeen anomalous for Congress to have conferred upon an agency orcourt of Guam authority under Section 14(c) (1) to assert jurisdictionover labor disputes in which the Board declines to assert jurisdictionunless in Congress' view the Board had jurisdiction in the first placeto process labor disputes in Guam falling within the compass of itsnormal statutory jurisdiction.For us to hold that our jurisdictiondoes not extend to Guam would be for us to create a "no man's land,"one which Section 14(c) (2) was intended to eliminate, since the sec-tion confers jurisdiction on an agency or court of Guam only in thosecases where the Board has declined jurisdiction.Concluding as we do that Guam is a "territory" within the meaningof the Act, we find that the Employer is engaged in commerce as de-fined in Section 2(c) of the National Labor Relations Act.As theEmployer's operations satisfy our jurisdictional standards 6 we findthat it will effectuate the policies of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Intervenor contends that its contract with the Employerconstitutes a bar to an election in this proceeding.The contract recog-nizes the Intervenor as the representative of "all the employees in thecontinental United States, Hawaii, and Puerto Rico . . . ." Althoughconceding that Guam is not specifically covered in the contract, theIntervenor asserts that it was the intent of the parties to include alloverseas employees of the Employer and that it would be contrary tothe policies of the Act to exclude a small number of overseas em-ployees where the union represents all others.It appears that the Employer began operations in Guam in 1951and that there has been no effort prior to the instant proceeding tobring these employees within the scope of the Intervenor's contract.Moreover, where new groups of employees have been brought withinthe scope of the contract in the past, it has been done only after a6 SiemonsMailing Service,122NLRB 81;Ready Mixed Concreted Materials, Inc.,122NLRB 318 RCA COMMUNICATIONS, INC.37card check or Board election.There has been no card check amongthe employees in Guam. The evidence on the record thus negates theIntervenor's contention that the parties intended to cover employeesin Guam by the execution of the contract. The Board has consistentlyheld that "to serve as a bar, a contract must clearly by its termsencompass the employees sought."We see no reason for departurefrom this policy in this case.We therefore find that the Intervenor'scontract with the Employer is not a bar to the election.Accordinglywe find that a question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all employees of theEmployer in its Guam operations, excluding all guards, confidentialemployees, professional employees, and supervisors, as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.The Employer asserts, and the Petitioner and the Intervenor deny,that employee Lourdes S. A. Fernandez is a confidential employeeand should therefore be excluded from the unit. Fernandez is a pay-roll clerk.She prepares payrolls for management and nonmanage-ment employees. She also maintains the sick leave, absentee, lateness,and vacation records. In connection with her duties in keeping ab-sentee and lateness records, she is required to inform the managerwhen an employee is late or absent in excess of the standards set bythe Employer. The imposition of punishment for exceeding the stand-ards is in the discretion of the district manager.The Employer con-tends that because Fernandez has information regarding managementsalaries and because she brings to the attention of management therecords of the delinquent employees, she is a confidential employee.Under the Board's established criteria, an employee is deemed aconfidential employee only where he assists or acts "in a confidentialcapacity to persons who formulate,determine,or effectuate manage-ment policies in the field of labor relations." 7Neither an employee'spossession of information regarding management salaries nor her per-formance of routine clerical duties which may ultimately lead to dis-ciplinary action by management is enough under the Board's stand-ards to support a finding that the employee assists and acts in aconfidential capacity to persons who formulate,determine,and effectu-ate management policies in the field of labor relations.We thereforefind that employee Fernandez is not a confidential employee andshould be included within the unit.[Text of Direction of Election omitted from publication.]7 Eastern Camera and Photo Corp.,140 NLRB 569,574-575;American Beryllium Com-pany, Inc.,142 NLRB 457,459, footnote 6.